El Juez Pbesidente Se. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra sentencia que dictó la Corte de Distrito de San Juan, Sección Segunda, *596condenando al acusado apelante como culpable del delito de adulteración de leche a seis días de cárcel y costas.
■ Tanto el apelante como el fiscal solicitan la revocación de la sentencia, el primero por no constituir lets hechos de-lito alguno y el segundo por falta de prueba de esos mismos hechos.
La acusación formulada por el fiscal de la causa en lo pertinente dice así:
“El citado acusado (Jesús Pérez), en Bayamón, dentro de este Distrito Judicial (de San Juan), y-allá por el día 27 de abril de 1918, ilegal, voluntaria y maliciosamente tenía, con la intención de ofrecerla en venta, leche de vaca adulterada con agua artificialmente y la cual no se tenía en venta para fines industriales.”
La acusación transcrita es igual a la formulada en el caso de El Pueblo v. Camuñas, de abril 11, 1919, 27 D. P. R. 311, y entonces resolvimos que el hecho de tener leche adulte-rada con intención de ofrecerla en venta como pura no está previsto ni castigado en la ley aprobada el 10 de marzo de 1910.
Pero es que tampoco han sido probados los hechos con-signados en la acusación, pues si bien el acusado tenía leche adulterada con agua en su casa morada, no aparece demos-trado que la ofreciera o tuviera en venta. Nuestra decisión en el caso de El Pueblo v. Pérez, 23 D. P. R. 878, fio es ele aplicación al presente caso.
Es de revocarse la sentencia apelada, dictando otra por la que se absuelva al apelante, con las costas de oficio.

Revocada la sentencia apelada, absolviendo al acusado.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.